Citation Nr: 0627638	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable rating for irritable 
bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and June 2003 decisions by 
the Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  The April 2002 decision continued a 
rating of 10 percent for dermatitis.  The June 2003 decision 
granted service connection for irritable bowel syndrome and 
granted a noncompensable initial rating.  In February 2006, 
the Board issued a decision denying the dermatitis claim and 
remanding the irritable bowel claim for additional 
development.  The development has been completed, and the 
irritable bowel claim is again before the Board.  


FINDING OF FACT

Subjective complaints of the veteran's irritable bowel 
syndrome include some diarrhea and frequent episodes of 
abdominal distress, which together equate to moderate 
irritable bowel syndrome.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for irritable 
bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.113, 4.114, Diagnostic Code (DC) 7319 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in this case, given the favorable disposition of 
the issue as decided herein.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

Service connection for irritable bowel syndrome due to celiac 
sprue was granted in a June 2003 rating decision, and a 
noncompensable rating was assigned under Diagnostic Code 
7319.  The veteran appealed this original rating.  In a claim 
for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the appellant's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2005).  

In order for the veteran to receive a compensable, 10 percent 
rating for his condition rated as irritable bowel syndrome, 
the medical evidence must show moderate disease, with 
frequent episodes of bowel disturbance with abdominal 
distress.  If severe disease is shown, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, a 30 percent rating is 
warranted.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).  

After a review of the claims file, the Board finds that the 
evidence supports a 10 percent rating at all relevant times.

First, the Board notes that the veteran has reported, in VA 
examination and treatment records dated since the filing of 
his claim, constant abdominal discomfort and upset, as a 
consequence of his celiac sprue disease.  He has had a 
constant dull ache in the pit of his stomach.  This was 
reportedly improved somewhat with gluten free diet, but the 
complaints have continued as reflected in the medical record.  
Diarrhea and constipation were noted, but these were 
generally not the primary complaint.  

During a March 2006 specialist examination for evaluation of 
this disorder, the examiner noted that he reviewed the claims 
folder.  The veteran reported a chronic, almost constant 
lower abdominal discomfort which he described as an unsettled 
feeling.  The veteran reported relatively minimal symptoms 
otherwise.  He noted only diarrhea about once a year, and no 
constipation or vomiting.  The veteran was not anemic and 
there was no hematemesis or melena.  He had stable weight.  
There were no abdominal masses.  

The March 2006 examination was reflective of and consistent 
with the other records relating to manifestations of the 
irritable colon syndrome.  

Although the March 2006 VA examination reflected minimal 
symptoms other than abdominal distress, these complaints have 
been consistently reported and appear candid and consistent 
with the degree of celiac sprue disease the veteran suffers 
from.  The Board finds it significant that the VA examiner in 
March 2006 deemed the complaints typical for someone with 
'severe gluten intolerance'.  The Board finds that the 
symptoms suffered by the veteran more nearly approximate the 
findings for moderate irritable bowel syndrome.  Thus, a 10 
percent rating under Diagnostic Code 7319 is warranted.  

However, there is no evidence of severe disease, and a rating 
higher than 10 percent is not warranted based on the record.  
The veteran does not report diarrhea or alternating 
constipation and diarrhea with more or less constant 
abdominal distress.  

Extra-schedular consideration of this claim under 38 C.F.R. § 
3.321(b)(1) is not warranted either because it is not shown 
nor has it been alleged that the service-connected disability 
is so unusual or exceptional that it renders impractical the 
application of the regular schedular standards.  
Specifically, it is not shown that the service-connected 
condition causes marked interference with employment or that 
it requires frequent periods of hospitalization.  


ORDER

A rating of 10 percent for irritable bowel syndrome is 
granted, subject to the laws governing the award of monetary 
benefits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


